DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity
 	Examiner notes this application is a continuation in part of parent 16104297.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/23/20 has been considered by the examiner.
Claim Objections
 	Claims 21-32 are objected to because of the following informalities:  
in claim 21, line 3, “the load” lacks antecedent basis and should be ‘a load’’;
in claim 21, line 5, the line incorrectly terminates with a period. Each claim must be terminated with only one period.  Appropriate correction is required.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 10,847,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims such features as first, second and third battery modules having power output terminals. While the polarities of the terminals are not recited, it was well known and obvious that battery terminals of opposite polarity would have a positive and negative polarity. Further features such as the control module and control signal are also claimed. While the sequentially coupling is not explicitly claimed in the patent, it was obvious that the modules would be sequentially coupled from the claimed actuation sequence. Further features such as the first and second interconnect controller having main contacts, auxiliary contacts and actuating coils are claimed, as well as closing the first main contact, closing the auxiliary contact and energizing the second actuating coil. With respect to claim 22, claim 4 of the patent recites means for delaying and it would have been obvious to implement a delay circuit as means for delaying. With respect to claim 23, claim 3 recites a driver circuit for isolating which is a means for isolating. With respect to claim 24, claim 3 recites the driver circuit and with respect to claim 25, claim 4, recites the means for delaying. With respect to claim 26, claim 5 recites the MOSFET transistors and with respect to claims 27 and 28, claims 6 and 7 recite the capacitor and microprocessor. With respect to claim 29, the patent does not claim selectively delaying, but it would have been obvious to selectively delay with a microprocessor because an advantage of a microprocessor is its ability to implement complicated logic steps. With respect to claims 30-32, claims 8-10 recited the claimed monitoring, indicating engagement and second set of interconnect controllers. Similarly, the feature of claims 33-42 are recited is claims 11 and 13-20, as detailed above.
Allowable Subject Matter
 	Claims 21-42 are rejected under obviousness type double patenting and claims 21-32 are objected to for the reasons stated above, but would be allowable upon receipt of an appropriate terminal disclaimer and if the claim objections were overcome. The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses series connections of batteries with intervening contacts controlled through controllers utilizing a communication bus, but does not disclose routing control signals through auxiliary contacts.
 	With respect to claim 21, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, closing the auxiliary contact, passing the control signal to the second interconnect controller; and wherein the passed control signal energizes the second actuating coil of the second interconnect controller, closing the second main contact to serially couple the second battery module to the third battery module.
 	With respect to claim 33, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, to close the respective first auxiliary contact to pass the control signal from the first interconnect controller to the second interconnect controller, and wherein the actuating coil of the second interconnect controller responds to the passed control signal from the first interconnect controller to close the respective second main contact of the second interconnect controller, coupling the third battery module to the previously connected first and second battery modules.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maltsev (US 2016/0072315) discloses disconnecting switches in series connected batteries. Chorian (US 9,196,930) discloses integrated control of series connected batteries. Friedl (DE 102016215997) teaches isolating a high voltage battery.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839